IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                       June 2000 Session

                   JILL MARIE FREETHY v. STEVEN MACONI

 Interlocutory Appeal from the Circuit Court, Juvenile Division, for Montgomery County
                         No. 90-180    Raymond Grimes, Judge



                     No. M2000-00107-COA-R9-CV - Filed July 31, 2000


This Rule 9 interlocutory appeal consists of the singular issue of whether Steven Maconi has
sufficient minimum contacts with the state of Tennessee for it to exercise personal jurisdiction over
him, thus requiring him to defend a paternity action brought in Tennessee. The Trial Court held that
Mr. Maconi had sufficient minimum contacts with the state of Tennessee, and thus, it could exercise
personal jurisdiction over him. We reverse the finding of the Trial Court and hold that Mr. Maconi
does not have sufficient minimum contacts with the state of Tennessee for it to exercise personal
jurisdiction over him.

    Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court Reversed,
                                Dismissed and Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Deborah S. Evans, Clarksville, Tennessee, for the appellant, Steven Maconi.

Vanessa Saenz and Roland Robert Lenard, Clarksville, Tennessee, for the appellee, Jill Marie
Freethy.

                                            OPINION

               Steven Maconi, the Appellant, is before this Court pursuant to an interlocutory appeal
under Rule 9 of the Tennessee Rules of Appellate Procedure. His only issue, which we restate, is
whether his capacity as a licensed stockbroker in Tennessee prior to 1998 constitutes sufficient
minimum contacts that he should be required to defend a paternity suit brought in Tennessee. The
Trial Court did not hear any oral testimony, but relied on affidavits and interrogatories.
               We hold that Mr. Maconi does not have sufficient minimum contacts with the state
of Tennessee for it to exercise personal jurisdiction over him. Therefore, we vacate the findings of
the Trial Court and remand for further proceedings, if any, consistent with this opinion.



                Mr. Maconi and Donna Freethy, Jill Freethy's mother, admit that they had a brief
relationship during the summer of 1980 in New Jersey. Although Donna Freethy was married at
the time, she contends that Mr. Maconi is the father of her daughter, Jill Freethy, who was born on
March 27, 1981. Donna Freethy maintains that after she told Mr. Maconi that she was pregnant,
he moved to Pennsylvania and has never taken any responsibility for Jill Freethy. According to
Donna Freethy, she and Mr. Maconi had a short relationship in 1982, and then in 1993, she moved
to Clarksville, Tennessee. She asserts that in November 1998 she initiated telephone contact with
Mr. Maconi regarding Jill Freethy. Donna Freethy contends that she has "exchanged numerous
telephone calls and photographs of Jill with Mr. Maconi since [she has] been a resident of
Montgomery County, TN." Donna Freethy further argues that "[i]n one of our conversations Mr.
Maconi admitted to me that as a Merrill Lynch Stock Broker he has numerous clients in the State
of Tennessee and conducts business with residents of this State."


               While Mr. Maconi does not dispute the existence of a relationship with Ms. Freethy
in 1980, he has denied through the years that he is the father of Jill Freethy. He contends that he
terminated his relationship with Donna Freethy when he learned that she was married, and he
maintains that he did not believe that he was the father of Jill Freethy because Donna Freethy's
husband had returned home from his work in construction overseas.



                 Mr. Maconi maintains that he has never initiated any telephone contact with Jill
Freethy or Donna Freethy. Mr. Maconi does state that he called Donna Freethy when he was
notified of the paternity suit against him and that they spoke for approximately one minute. Mr.
Maconi contends that Donna Freethy's "infrequent telephone calls would sometimes span a period
of years in between them." Moreover, Mr. Maconi asserts that he has never exchanged photographs
with Donna Freethy and that he has never visited the state of Tennessee to see Donna Freethy. His
only visit to the state of Tennessee was approximately ten years ago for a family reunion at a rental
home in Pigeon Forge, Tennessee.


                                                -2-
                 Mr. Maconi argues that he has never visited Tennessee to conduct any personal or
professional business. He explains that as a stockbroker with Merrill Lynch, he is "sometimes
required . . . to receive client accounts when another broker leaves Merrill Lynch or retires." He
notes that he had at one time seven accounts in Tennessee: four of these were clients that had
lived/worked in the New Jersey and Delaware area and who relocated to Tennessee upon retirement,
two of the clients were referrals by DuPont in Delaware, and one client was received from a retiring
broker. Mr. Maconi asserts that these accounts were not obtained as a result of soliciting business
in the state of Tennessee. He adds that he does a significant amount of work on the DuPont account.
He notes that "[t]he temporary assignment of these accounts to me primarily consisted of general
advice to these clients over the phone." Mr. Maconi denies ever telling Donna Freethy that he had
numerous clients in Tennessee.



                Regarding the DNA test which was obtained to determine Jill Freethy's paternity and
which was analyzed by a laboratory in Tennessee, Mr. Maconi asserts that he never entered into a
contract for such services in Tennessee. He claims that he "was told that Jill Freethy had a serious
injury as a result of an automobile accident and it was necessary that [he] undergo the DNA test in
order that proper family medical records could be compiled, therefore, [he] agreed to the tests. . . .
Mrs. Freethy lead me to believe that the only purpose for this testing was to acquire information
regarding medical history since her daughter had been in an accident." Mr. Maconi states that the
test was administered in Wilmington, Delaware. He further states that he had contacted a laboratory
in North Carolina to conduct the DNA test, but was informed that Genetic Assays, which is located
in Tennessee, had been contacted by Donna Freethy and that "they were quick, readily available,
and relatively inexpensive."1 Mr. Maconi asserts that he "had no knowledge of their whereabouts
or headquarters location."


                 The Trial Court in its order states that "[t]here have been at least four minimum
contacts in this matter," although the Court does not elaborate on what the "four minimum contacts"
are.


               Due process requires that a nonresident defendant have certain "minimum contacts"
with the forum such that the maintenance of the suit does not offend the "traditional notions of fair
play and substantial justice." International Shoe Company v. Washington, 326 U.S. 310, 316 (1945).


       1
           The DNA test indicates a 99.94% probability that Mr. Maconi is the father of Jill Freethy.


                                                        -3-
"In the case of Burger King Corporation v. Rudzewicz, 471 U.S. 462, 472 (1985), the Court stated
that a defendant must have "fair warning" that a particular activity might subject him to jurisdiction
in the forum and that requirement is satisfied if the defendant has "'purposefully directed' his
activities at residents of the forum, and the litigation results from alleged injuries that 'arise out of
or relate to' those activities." Burger King, 471 U.S. at 472.



                In Shelby Mutual Insurance Company v. Moore, 645 S.W.2d 242, 246 (Tenn. Ct.
App. 1981), this Court noted that three primary factors are to be considered when determining
whether the requisite minimum contacts were present: the quantity of the contacts, their nature and
quality, and the source and connection of the cause of action with those contacts. Two lesser factors
to be considered are the interest of the forum state and convenience.



                We are of the opinion that Mr. Maconi's contacts with Tennessee do not meet the
minimum contacts requirement. With the exception of one visit to a relative's rental home ten years
ago, Mr. Maconi has never been to Tennessee. All contact with Mr. Maconi was initiated by Jill
Freethy or Donna Freethy in Tennessee. While Mr. Maconi was licensed in Tennessee as a
stockbroker by Merrill Lynch until 1998, his business dealings with Tennessee clients consisted of
telephone conversations with clients who had moved from another state to Tennessee upon their
retirement, not as a result of his solicitation of business in Tennessee. Perhaps more importantly,
Jill Freethy's paternity suit is not related in any respect to Mr. Maconi's profession as a stockbroker.
Therefore, we believe that the maintenance of the paternity suit would offend the "traditional
notions of fair play and substantial justice."



                For the foregoing reasons the judgment of the Trial Court is reversed, the case
dismissed, and the cause remanded for collection of costs below. Costs of the appeal are adjudged
against Jill Freethy.




                                                __________________________________________
                                                HOUSTON M. GODDARD, PRESIDING JUDGE


                                                  -4-